Citation Nr: 0920797	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-33 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a heart disorder, to 
include paroxysmal atrial fibrillation (PAF).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision.  

The Veteran testified at a hearing in March 2006 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  

In May 2006, the Board issued a decision finding that new and 
material evidence had been received to reopen the previously-
denied claim.  That action then remanded the reopened claim 
to the RO for further development.  

In October 2007, the Board issued a decision denying the 
Veteran's claim of service connection.  The Veteran appealed 
the Board's October 2007 decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In March 2009, the Court issued an Order granting a Joint 
Motion for Remand to vacate and remand the Board's decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  




REMAND

According to the Joint Motion for Remand, the record contains 
multiple indications that the Veteran underwent treatment for 
a heart problem at Fort Dix in 1968.  However, the Joint 
Motion points out, the service treatment record (STR) does 
not currently include any treatment records from Fort Dix.  
In addition, the STR does not include the service entrance 
examination.  For these reasons, the parties agreed that the 
matter should be remanded and, upon remand, VA should attempt 
to procure the noted service records.  

The Board observes that the Veteran did not enter into active 
service until March 1969.  Nonetheless, this matter must be 
remanded, consistent with the Court's April 2008 Order, to 
allow the RO an opportunity to attempt to obtain any 
outstanding service treatment records.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
readjudicating the remanded claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
service department and/or records 
custodian(s) with a request for copies of 
the Veteran's complete service treatment 
record, to particularly include the 
Veteran's entrance examination report and 
all records relating to any treatment the 
Veteran underwent while stationed at Fort 
Dix.  

The RO must make as many attempts as 
necessary to obtain the records.  All 
outstanding records received must be 
associated with the claims file.  If, 
after making continued and reasonable 
efforts, the RO is unable to obtain any 
records sought, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

2.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the remanded claim 
in light of all pertinent evidence and 
legal authority, and addressing all 
relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
affords them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


